—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 22, 2001, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.Near the end of an authorized bereavement leave, claimant notified her employer through a friend that her return to work would be delayed due to a second death in the family. Claimant’s supervisor testified that the friend was told that claimant would have to notify the employer personally regarding the anticipated date of her return to work and that her failure to do so could affect her continued employment. When claimant neglected to contact the employer, her position was terminated.Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant left her employment under disqualifying circumstances. It has been held that an employee’s failure to return to work or to contact the employer after the expiration of an authorized leave of absence may disqualify the employee from receiving unemployment insurance benefits (see, Matter of Alvarado [Commissioner of Labor], 273 AD2d 563, 564; Matter of Nikkhah [Commissioner of Labor], 264 AD2d 896, 897) and that the failure to contact an employer under such circumstances constitutes neglect on *695the employee’s part to take reasonable steps to protect his or her employment (see, Matter of Murphy [Commissioner of Labor], 264 AD2d 877, 878).Discrepancies between the testimony proffered by claimant and that of the witnesses testifying for the employer gave rise to issues of credibility for resolution by the Board (see, Matter of Gillette [Commissioner of Labor], 264 AD2d 877). Claimant’s remaining contentions have been examined and found to be without merit.Cardona, P.J., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.